Citation Nr: 0214675	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
trench foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from December 1945 to 
December 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision.  By that rating 
decision, the RO denied a rating in excess of 10 percent for 
residuals of bilateral trench foot.  The veteran indicated 
his disagreement with this rating decision in a June 2000 
statement.  By a July 2000 rating decision, the RO concluded 
that clear and unmistakable error had been committed in the 
June 2000 rating decision, in that separate evaluations for 
each foot were required to properly evaluate the veteran's 
bilateral trench foot disability.  The RO then assigned two 
separate 10 percent ratings for the veteran's bilateral 
trench foot disability (one for each foot).  In a September 
2000 written statement, the veteran indicated that while he 
was satisfied with the separate 10 percent rating assigned 
for his right trench foot disability, he was still seeking an 
increased rating for his left trench foot disability.  The 
veteran subsequently perfected his appeal on this issue.  

In his June 2000 written statement, the veteran also 
indicated that he wanted to testify at the RO before a local 
hearing officer.  This request was also indicated on a 
separate letter filed by the veteran's representative in June 
2000.  This hearing has not yet been scheduled.  Requests for 
local hearings must be handled at the RO level.  
 
Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing before 
a local hearing officer, in accordance 
with his request.

Thereafter, this claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




